Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 10/11/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  Note the new citations and motivation that address the amended features.  
Also, Examiner notes that the prior art are clearly analogous to the claimed invention.  Each and all of the prior art of Iyer, Kalies, and Bezdek discloses pricing, discounts, comparison, and incentives towards filling prescription drugs at pharmacies.  And, each of the prior art is years older than Applicant’s priority date.  So, the features of the prior art combination would clearly be available for combining to someone of ordinary skill in the art well prior to Applicant’s priority date.  
Also, the 101 still applies.  Applicant has not added additional elements with the 3/8/22 amendments.  So, the additional elements are still considered generic.  See the 101 below.
Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice with the 9/24/21 Remarks, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 9/24/21 Remarks.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite: receiving a request for a pharmaceutical prescription that has been authorized by a medical professional; determining a user identifier that identifies the user for whom the pharmaceutical prescription has been authorized; retrieving, based on the user identifier, profile information that indicates at least one pharmacy benefits insurance plan under which the user is covered; determine deductible parameters; determining a geographical location corresponding to the user; identifying a prescription drug that is acceptable for filling the pharmaceutical prescription in accordance; accessing a plurality of price lists, each price list defining a respective pharmacy reimbursement amount for the prescription drug; identify based on location a plurality of pharmacy location; select a pharmacy location; generating a menu comprising a plurality of offers each defining a respective pharmacy location at which the user can fill the pharmaceutical prescription, each offer corresponding to a respective consumer price that the user would pay for the prescription drug upon accepting the offer, wherein each consumer price is based on a respective one of the pharmacy reimbursement amounts, and wherein at least one of the offers further defines a reward to be provided to the user upon accepting the offer; outputting to the user the menu of offers; receiving from the user an acceptance of one of the offers, thereby identifying an accepted offer; generating, in response to the acceptance, a unique prescription card data that will enable the user to redeem the pharmaceutical prescription at the pharmaceutical location defined by the accepted offer in accordance with the terms of the offer, including the consumer price defined by the offer, wherein the unique prescription card data includes a PCN identifier specific to the accepted offer and that corresponds to a price list that was utilized to generate the consumer price; and store the unique prescription card data such that the user can subsequently provide the unique prescription data, and the prescription as written by the medical professional, at the pharmacy location defined in the accepted offer in order to redeem the pharmaceutical prescription.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements in the method claim are defined by a script, via a graphical user interface of a software application on a mobile device of the user, within the software application.  Also, added on 9/24/21 were electronically retrieve, a computer memory, and based on geographic location features.    Also, how the geographic location is determined is unsaid.  These are considered generic elements.  Also, the other hardware in the system claim is considered generic as it is not present in the method claim.   The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-10, 12-20 are not considered directed to any additional non-abstract claim elements. The claim processor system of 2 and the database in 4 are considered generic.  No other additional elements or hardware were found in the dependent claims.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 11, 13-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649) in view of Bezdek (20140244546).
Claims 1, 11. Iyer discloses a system configured to facilitate the purchase of prescription drugs by a consumer, the system comprising:
a processor; a memory storing a program for directing the processor, the processor being operable with the program to (Figs. 1, 2):
receive a request for a pharmaceutical prescription drug (Figs. 3c, 3d, 3e, 3f; also see [21]), and that the user works with authorized medical professionals ([45]; also see doctor at [113, 114]);
determine a user identifier that identifies the user for whom a pharmaceutical prescription has been authorized in the past ([45, 86]).
Iyer does not explicitly disclose receive a request for a pharmaceutical prescription defined by a script that has been authorized by a medical professional;  determine a user identifier that identifies the user for whom the pharmaceutical prescription has been authorized.  However, Kalies discloses receive a request for a pharmaceutical prescription defined by a script that has been authorized by a medical professional (see unfilled drug prescription and patient information at [12]; see “[20]… "prescription" refers to any order by an authorized person for the preparation and/or administration of a medicine, medical device or other treatment”); determine a user identifier that identifies the user for whom the pharmaceutical prescription has been authorized (see patient information at [12]).  Kalies also further discloses drug price comparing [154].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalies medical professional authorized prescription and patient info to Iyer’s user with doctors and prescription and entering prescription drug info.  One would have been motivated to do this in order to better enter prescription drug info for filling (as seen in Iyer’s actually purchasing prescription drugs at Fig. 3h).
Iyer further discloses electronically retrieve, based on the user identifier, first data from a computer memory, the first data comprising profile information ([45]; since the particular user info is saved, Examiner interprets that the user is identified; Figs. 1, 2b show the electronic and computer memory features).  Iyer does not explicitly disclose that indicates at least one pharmacy benefits insurance plan under which the user is covered.  However, Iyer discloses that the user insurance plan is known (see insurance at [117, 121]) and that the profile can include a variety of medical related info for the user [45].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Iyer’s user insurance plan info for the user to Iyer’s user profile info with medical info.  One would have been motivated to do this in order to better compare info (as seen at Iyer [117, 121]) and better store user medical related info.
Iyer further discloses and an indication of deductible parameters defined by such plan (see deductible at [108] and also [109]). Iyer further discloses presenting prices (Figs. 3c, 3d)
Applicant Spec at [62, 63] was found helpful for the following features.  Iyer further discloses determining, based on the deductible parameters, whether a deductible defined by the at least one pharmacy benefits insurance plan has previously been met (see deductible at [108] note “check their outstanding balance or deductible”; and also [109] with deductible and HSAs, etc).  
Applicant Spec at [55] was found relevant for the following feature.  Based on Applicant Spec [55], Examiner interprets the following feature can be interpreted that if within deductible period means consumer pays for remainder or most of the drug.  And, outside the deductible period means consumer has met deductible and that the PBPP (insurer or plan provider) pays most the drug cost.  And, Iyer discloses whether the pharmaceutical prescription is within a deductible period of the at least one pharmacy benefits insurance plan or outside the deductible period of the at least pharmacy benefits insurance plan (see deductible at [108] and note “check their outstanding balance or deductible”; and also [109] with deductible and HSAs, etc; so the consumer has either met their deductible or not while on an HSA type plan, etc).  
Iyer further discloses determine a geographical location corresponding to the user (Figs. 3e, 3f, 3g);
identify a prescription drug that is acceptable for filling a pharmaceutical prescription in accordance with the script (Figs. 3d, 3e, 3f show identifying a prescription drug that can fill a particular pharmaceutical prescription; Fig. 3L with generic and brand or brand only; Fig. 3m with lower cost alternatives).  Iyer does not expliclity disclose identifying a prescription drug for filling the particular authorized pharmaceutical prescription. However, Kalies discloses identifying a prescription drug for filling the particular authorized pharmaceutical prescription ([12, 20]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalie’s prescription drugs for authorized pharmaceutical prescriptions to Iyer’s doctors and prescriptions and drugs that fulfill that prescription.  One would have been motivated to do this in order to better fulfill prescriptions (as seen in Iyer’s pharmacy filling prescriptions and Kalies providing the necessary prescription for the drug).
Iyer further discloses electronically access second data from the computer memory, the second data comprising a first plurality of price lists, each price list of the first plurality of prices lists defining a respective pharmacy reimbursement amount for the prescription drug ([12] where actual price based upon contracts negotiated reads on this, and these are interpreted as a plurality of price lists because there is a price list from each of many pharmacies; also see contracted drug database at [46]; Figs. 1, 2b show the electronic and computer memory features).  Iyer does not explicitly disclose  and corresponding to a respective PCN identifier.  However, Iyer discloses PCN and prices and listings the benefits related to pricing of each PCN (all of [96], “[96]… and often refers to a Processor Control Number, which can be used to differentiate different pharmacy benefits plans offered by the pharmacy benefits payer”).  And, Bezdek further discloses linking PCN and price ([77, 78]) including showing list price, discount price, and the negotiate or special prices between health insurance plans and particular pharmacies [78] and ranking or comparing prices and showing the PCN info [83].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bezdek’s further price info related to PCN info to Iyer’s PCN and price info.  One would have been motivated to do this in order to better present relevant info on pricing (as seen in Iyer presenting price info on relevant drugs at Fig. 3c, 3e, 3f and also PCN info at Fig. 3h and also mentioning discounts related to pricing and PCN at Fig. 3h).
Iyer further discloses identify, based on the geographical location, a plurality of pharmacy locations at which the user can fill the pharmaceutical prescription, wherein at least one of the pharmacy locations corresponds to a second plurality of price lists that is a subset of the first plurality of price lists (Figs. 3e, 3f, 3g show determining user location and then showing actual prices from a subset of pharmacies that are nearby, so the displayed price list in Fig. 3f is considered a display of the plurality of price lists in the subset of price lists that is geographically proximate; so multiple price lists from each of many pharmacies are used as the data source for the comparison that occurs in Fig. 3f based on a geographically proximate limited);
select, for each identified pharmacy location that corresponds to multiple price lists, one price list of the second plurality of price lists corresponding to that pharmacy location (Figs. 3e, 3f, 3g show display price list information from the geographically relevant and particular pharmacy). 
Iyer further discloses generate a menu of offers each offer defining a respective pharmacy location at which the user can fill the pharmaceutical prescription, and based at least on the selected one price list of the plurality of second price lists, a respective consumer price that the user would pay for the prescription drug upon accepting the offer (Figs. 3e, 3f),
wherein each consumer price is based on a respective one of the pharmacy reimbursement amounts ([12] where actual price based upon contracts negotiated reads on this; also see contracted drug database at [46]), and
wherein at least one of the offers further defines a reward to be provided to the user upon accepting the offer (see discounts at Figs. 3h, 3i, 3j which reads on reward to be provided for acceptance; [14] where different discount programs reads on this, also two levels of discounts at [18] reads on this).  Iyer does not explicitly disclose the reward being (i) distinct from the consumer price or discount embodied therein.  However, Iyer discloses using reward cards [80, 110] and that these provide benefits distinct from the price or discount [110].  And, Kalies further discloses rewards/benefits distinct from the consumer price or discount (“[26]…Subscribers may also be offered ancillary service plans and incentive "points" for prescriptions that may be accumulated for discounts and further benefits.”) and also non-price related rewards/incentives to try like no PA (Prior Authorization) required ([33] referring to Table 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Iyer’s reward card with distinct benefits or Kalies distinct benefits to Iyer’s rewards in the form of discounts on the immediate item purchased.  One would have been motivated to do this in order to better provide relevant incentives (as seen in Iyer providing incentives like discounts at Fig. 3h, 3i and best prices at Fig. 3L). 
The prior art further discloses and (ii) a determination of whether a deductible defined by the at least one pharmacy benefits insurance plan has previously been met (see Iyer and see deductible at [108] note “check their outstanding balance or deductible”; and also [109] with deductible and HSAs, etc) and whether the pharmaceutical prescription is within the deductible period or outside the deductible period (see deductible at [108] and note “check their outstanding balance or deductible”; and also [109] with deductible and HSAs, etc; so the consumer has either met their deductible or not while on an HSA type plan, etc) (; also see the notes above on interpretation of this feature “within…or outside”).  Iyer does not explicitly disclose based on the determination of whether a deductible has been met.  However, Iyer shows shows copays and discounts at [17, 117, 121].  And, Kalies further discloses considering co-pays and deductibles when offering ancillary service plans and points (see copays, deductible, and points at [26]) and also non-price related rewards/incentives to try like no PA (Prior Authorization) required ([33] referring to Table 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that deductible can be considered when offering rewards/incentives.  One would have been motivated to do this in order to better offer rewards/incentives that are relevant to the pricing situation (as seen in Kalies at [26] and the deductible/copay and rewards description there).
Iyer further discloses output to the user, via a graphical user interface of a software application on a mobile device of the user, the menu of offers (Figs. 3e, 3f);
receive from the user, via an input mechanism of the graphical user interface, an acceptance of one of the offers, thereby identifying an accepted offer (Figs. 3e, 3f, 3g, 3h);
generate, in response to the acceptance, unique electronic prescription card data that will enable the user to redeem the pharmaceutical prescription at the pharmacy location defined by the accepted offer in accordance with the terms of the offer, including the consumer price defined by the offer (Figs. 3g, 3h),
wherein the unique prescription card data includes the respective e PCN identifier specific to the accepted offer and that corresponds to the price list that was utilized to generate the consumer price (Figs. 3g, 3h); and
store the unique electronic prescription card data within the software application such that the user can subsequently provide the unique electronic prescription card data, at the pharmacy location defined in the accepted offer in order to redeem the pharmaceutical prescription (Figs. 3g, 3h).
Iyer does not explicitly disclose in conjunction with script data defining the prescription as written by the medical professional.  However, Kalies discloses in conjunction with script data defining the prescription as written by the medical professional ([168-170]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalie’s authorized prescription and card to Iyer’s card for fulfilling prescriptions.  One would have been motivated to do this in order to better fulfill prescriptions (as seen in Iyer’s pharmacy filling prescriptions and Kalies providing the necessary prescription for the drug).
Claim 3, 13.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: collect a payment of the consumer price corresponding to the accepted offer ([33]).
Claim 4, 14.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: receive, based on an accepted claim from the pharmacy location defined by the accepted offer, an indication that the user has redeemed the pharmaceutical prescription; update a record of a database to indicate that the pharmaceutical prescription has been redeemed ([12] and history of claims; [86] and history); and provide a payment to the pharmacy location for the pharmaceutical prescription, the payment being based on the pharmacy reimbursement amount upon which the consumer price was based ([33]; also see [17, 18]).
Claim 5, 15.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to calculate the respective consumer price for each of the offers (Figs. 3e, 3f).
Claim 6, 16.    Iyer further discloses the system of claim 5, wherein each respective consumer price is calculated based on: a predetermined baseline price that corresponds to the minimum of (i) the lowest price within a predetermined number of pharmacies that are closest to a location of the consumer, and (ii) the lowest price multiplied by a factor greater than 1 within a predetermined number of pharmacy locations that are the next closest to the location of the user, or (iii) a predetermined nth nearest pharmacy location to the location of the user (Fig. 3f shows comparing prices and finding lowest price of the 5 pharmacies closest to the user, the 5 pharmacies are based on what fits on user screen; also [31] shows a retail price which is interpreted as a baseline price).
Claim 7, 17.    Iyer further discloses the system of claim 6, wherein the reward that is associated with the at least one offer is associated with the offer that corresponds to a pharmacy location that has a respective price lower than the baseline price ([18] where the discount applies to the price comparison and applies to Fig. 3f which shows a price at 313 lower than the others).
Claim 9, 19.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: calculate a respective reward for at least one of the plurality of offers, wherein a first value is calculated for a first reward included in a first offer and a second value is calculated for a second reward that is included in a second offer, the first value being greater than the second value, and wherein the first offer defines a first pharmacy location that has a greater savings relative to the baseline price and the second offer defines a second pharmacy location that is a lesser savings relative to the baseline price (see Fig. 3f and the ranked offers by price and note that the discounts would also apply with the “more savings” tab in Fig. 3f and the discounts at [18, 80]).
Claim 10, 20.    Iyer further discloses the system of claim 1, wherein the processor is operable with the program to calculate a respective consumer price for each of the offers such that a first price corresponding to a first offer is less than a second price corresponding to a second offer, and wherein the first offer defines a first pharmacy location that has a greater savings relative to the baseline price and the second offer defines a second pharmacy location that has a lesser savings relative to the baseline price (see Fig. 3f with the ranked prices).

Claims 2, 8, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649) in view of Bezdek (20140244546) in view of Official Notice.
Claims 2, 12.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: transmit to a claim processor system an indication of the unique electronic prescription card data ([12] and history of claims; [86] and history), and comparing a claim from the pharmacy location defined by the accepted offer if data of the claim sufficiently matches the unique electronic prescription card data (comparing prices related to claims at Figs. 3e, 3f and card data at Fig. 3g, 3h).  Iyer does not explicitly disclose for purposes of pre-authorizing a claim from the pharmacy location defined by the accepted offer if data of the claim sufficiently matches the unique prescription card data.  However, Iyer discloses the preceding and also insurance comparison at [117, 121].  And, Examiner takes Official Notice that pre-authorized insurance claims are old and well known.  Insurance companies have been preauthorizing claims for medical related items or services since well before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add preauthorizing claims to Iyer’s prescriptions, tracking claims, comparing prices, and comparing insurance companies.  One would have been motivated to do this in order to better fulfill prescriptions (as seen in Iyer’s fulfilling prescriptions at Figs. 3b, 3c item 303 with “Save on Prescription Drugs”).
Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice with the 9/24/21 Remarks, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 9/24/21 Remarks.
Claims 8, 18.  Iyer does not explicitly disclose the system of claim 6, wherein at least one of the consumer prices calculated included a penalty and wherein the penalty is included in an offer of the plurality of offers that corresponds to the pharmacy location that has a respective price higher than the baseline price.  Iyer does disclose a variety of prescription alternatives and the relevance of price (Fig. 3m).  However, Examiner takes Official Notice that penalties are old and well known.  While Iyer offers discounts and discount comparison as incentives to incite purchase based on price, penalties are the reverse of that to incite purchase based on price towards a different option.  Penalties on price to influence purchase have long been used before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add penalties to incite a particular purchase to Iyer’s incentives to incite a purchase.  One would have been motivated to do this in order to better incite a particular purchase (as seen in Iyer inciting purchase by providing comparisons and discounts at Figs. 3c, 3e  and best price at Fig. 3L).
Since the Applicant was given the opportunity and has failed to traverse the Examiner's assertion of Official Notice with the 9/24/21 Remarks, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice with the 9/24/21 Remarks.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Bezdek, Kaye, Pinsonne disclose relevant features for PCN and pricing;
Gairani discloses relevant features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/11/22